DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 29 April 2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informality:
In lines 3-4 of claim 21, “the vertical junction being disposed between the RHB structure and the TMR sensor, the vertical junction, and wherein” should be corrected to read --the vertical junction being disposed between the RHB structure and the TMR sensor, and wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132).
Iwasaki et al. (US 2015/0144592) teach a magnetic read head assembly (110) comprising a first shield (72a); a second shield (72b) disposed over the first shield (as shown in FIG. 1B, for instance); a rear hard bias structure (includes 50 and 51, for instance) disposed between the first shield and the second shield recessed from a media facing surface (facing 80 in FIG. 1B, for instance), the rear hard bias structure formed on the first shield a first depth (as shown in FIG. 1B, for instance), wherein the rear hard bias structure has a first stripe height (as shown in FIG. 1B, for instance), and wherein the rear hard bias structure comprises a rear hard bias bulk layer (50); and a tunnel magneto-resistive sensor (71, see paragraph [0073], for instance, when intermediate layer 30 is “MgO,” the stacked body 71 will perform as a tunnel magneto-resistive sensor) disposed adjacent to the rear hard bias structure at the media facing surface (as shown in FIG. 1B, for instance), the tunnel magneto-resistive sensor being formed on the first shield a second depth different than the first depth (as shown in FIG. 1B, for instance), wherein the tunnel magneto-resistive sensor comprises a first free layer (10) having a second stripe height from the media facing surface to the rear hard bias structure (as shown in FIG. 1B, for instance), the second stripe height being less than the first stripe height (as shown in FIG. 1B, for instance); and a second free layer (20) disposed over the first free layer (as shown in FIG. 1B, for instance), the second free layer having a third stripe height from the media facing surface to the rear hard bias structure (as shown in FIG. 1B, for instance), wherein the second stripe height is substantially equal to the third stripe height (as shown in FIG. 1B, for instance) [as per claim 9]; wherein the rear hard bias bulk layer has a thickness (as shown in FIG. 1B, for instance) [as per claim 11]; wherein the rear hard bias structure further comprises an insulation layer (51) disposed adjacent to the tunnel magneto-resistive sensor (as shown in FIG. 1B, for instance), the insulation layer extending perpendicular from the first shield to the second shield (as shown in FIG. 1B, for instance, i.e., the right-most portion of the insulation layer extends perpendicular from the first shield to the second shield) [as per claim 12]; wherein the insulation layer is disposed between the rear hard bias bulk layer and the second shield (as shown in FIG. 1B, for instance) [as per claim 13]; wherein the magnetic read head assembly is a component of a magnetic recording device (as shown in FIG. 2, for instance) [as per claim 15]; wherein an insulation layer (51) forms a vertical junction extending perpendicularly between the first shield and the second shield (as shown in FIG. 1B, for instance, i.e., the right-most portion of the insulation layer extends perpendicular from the first shield to the second shield), the vertical junction being disposed between the rear hard bias structure and the tunnel magneto-resistive sensor (as shown in FIG. 1B, for instance) [as per claim 21]; the rear hard bias bulk layer comprises cobalt platinum (see paragraph [0090], for instance) [as per claim 22]; wherein the tunnel magneto-resistive sensor further comprises a barrier layer (30, see paragraph [0073], for instance, “an insulating layer of MgO” forms a barrier layer) disposed between the first free layer and the second free layer, the barrier layer having a fourth stripe height from the media facing surface to the rear hard bias structure (as shown in FIG. 1B, for instance), wherein the fourth stripe height is substantially equal to the third stripe height (as shown in FIG. 1B, for instance) [as per claim 23]; and wherein the tunnel magneto-resistive sensor comprises a first surface disposed adjacent to the first shield and perpendicular to the media facing surface (as shown in FIG. 1B, for instance), wherein the rear hard bias bulk layer comprises a first surface disposed adjacent to the first shield and perpendicular to the media facing surface (as shown in FIG. 1B, for instance), and wherein the first surface of the tunnel magneto-resistive sensor is substantially planar with the first surface of the rear hard bias bulk layer (as shown in FIG. 1B, for instance) [as per claim 24].
As the claims are directed to a “magnetic read head assembly,” per se, the method limitation(s) appearing in lines 5 and 14 of claim 9 can only be accorded weight to the extent that they affect the structure of the completed magnetic read head assembly.  Note that “[d]etermination of patentability in ‘product-by-process’ claims is based on product itself, even though such claims are limited and defined by process [i.e., “formed by milling into,” for instance], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process”, In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a “[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “formed by milling into”, for instance], is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 685 (CCPA 1976).
Iwasaki et al. (US 2015/0144592), however, remain silent as to “wherein the [rear hard bias] structure comprises… a [rear hard bias] seed layer disposed between the [rear hard bias] bulk layer and the first shield; and a [rear hard bias] capping layer disposed between the [rear hard bias] bulk layer and the second shield, the [rear hard bias] capping layer being in contact with the [rear hard bias] seed layer” as per claims 9, 11-13, 15 and 21-24; “wherein the [rear hard bias] seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms; the [rear hard bias] bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms; and the [rear hard bias] capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms” as per claim 11; “wherein the [rear hard bias] capping layer and the insulation layer are disposed between the [rear hard bias] bulk layer and the second shield” as per claim 13; “wherein the [rear hard bias] seed layer is disposed between the [rear hard bias] bulk layer and the vertical junction” as per claims 21 and 22; and “wherein: the [rear hard bias] seed layer comprises at least one of tantalum and tungsten;… the [rear hard bias] capping layer comprises tantalum; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide” as per claim 22.
Miyauchi et al. (US 2009/0034132) teach that a rear hard bias structure (includes 12, 13 and 14) comprising a rear hard bias seed layer (12) disposed between a rear hard bias bulk layer (13) and a first shield (4); and a rear hard bias capping layer (includes at least one layer of 14, see TABLE 2 on page 3, for instance) disposed between the rear hard bias bulk layer and a second shield (3), the rear hard bias capping layer being in contact with the rear hard bias seed layer (as shown in FIG. 2B, for instance); wherein the rear hard bias seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms (see TABLE 2 on page 3, for instance, i.e., 3 nm is a value within the claimed range); the rear hard bias bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms (see TABLE 2 on page 3, for instance, i.e., 30 nm is a value within the claimed range); and the rear hard bias capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms (see TABLE 2 on page 3, for instance, i.e., 3 nm of Cr is a value within the claimed range); wherein the rear hard bias capping layer (3 nm of Cr) and an insulation layer (7 nm of Al2O3) are disposed between the rear hard bias bulk layer and the second shield (as shown in FIG. 2B relative to TABLE 2 on page 3, for instance); wherein the rear hard bias seed layer is disposed between the rear hard bias bulk layer and a sensor junction (as shown in FIG. 2B, for instance), and wherein the rear hard bias seed layer comprises a seed layer material (as shown in TABLE 2 on page 3, for instance); the rear hard bias capping layer comprises a capping layer material (as shown in TABLE 2 on page 3, for instance); and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide (as shown in TABLE 2 on page 3, for instance, i.e., Al2O3 is aluminum oxide), is a notoriously old and well known rear hard bias structure configuration in the art.
Officially notice is taken of the fact that at least one of tantalum and tungsten is a notoriously old and well known seed layer material in the art, and tantalum is a notoriously old and well known capping layer material in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the rear hard bias structure of Iwasaki et al. (US 2015/0144592) comprise a rear hard bias seed layer disposed between the rear hard bias bulk layer and the first shield; and a rear hard bias capping layer disposed between the rear hard bias bulk layer and the second shield, the rear hard bias capping layer being in contact with the rear hard bias seed layer; wherein the rear hard bias seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms; the rear hard bias bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms; and the rear hard bias capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms; wherein the rear hard bias capping layer and the insulation layer are disposed between the rear hard bias bulk layer and the second shield; wherein the rear hard bias seed layer is disposed between the rear hard bias bulk layer and the vertical junction; and wherein the rear hard bias seed layer comprises a seed layer material; the rear hard bias capping layer comprises a capping layer material; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide, as taught/ suggested by Miyauchi et al. (US 2009/0034132); to have had the seed layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be at least one of tantalum and tungsten; and to have had the capping layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be tantalum.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the rear hard bias structure of Iwasaki et al. (US 2015/0144592) comprise a rear hard bias seed layer disposed between the rear hard bias bulk layer and the first shield; and a rear hard bias capping layer disposed between the rear hard bias bulk layer and the second shield, the rear hard bias capping layer being in contact with the rear hard bias seed layer; wherein the rear hard bias seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms; the rear hard bias bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms; and the rear hard bias capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms; wherein the rear hard bias capping layer and the insulation layer are disposed between the rear hard bias bulk layer and the second shield; wherein the rear hard bias seed layer is disposed between the rear hard bias bulk layer and the vertical junction; and wherein the rear hard bias seed layer comprises a seed layer material; the rear hard bias capping layer comprises a capping layer material; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide, as taught/suggested by Miyauchi et al. (US 2009/0034132) since such is a notoriously old and well known rear hard bias structure configuration in the art, and selecting a known rear hard bias structure configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the seed layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be at least one of tantalum and tungsten since such is a notoriously old and well known seed layer material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
One of ordinary skill in the art would have been motivated to have had the capping layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be tantalum since such is a notoriously old and well known capping layer material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) as applied to claim 9 above, and further in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art.
Since the applicant did not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement(s) have been taken to be admitted prior art.  See MPEP 2144.03.
Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) teach/suggest the magnetic read head assembly as detailed in paragraph 5, supra, further wherein the difference between the first depth and the second depth is a first shield depth difference.
Iwasaki et al. (US 2015/0144592), however, remain silent as to the first shield depth difference being “about 10 nm to about 15 nm.”
Applicant's Admitted (Examiner Officially Noticed) Prior Art teaches that it is notoriously old and well known in the magnetic read head assembly art to modify the parameters of magnetic read head assembly components during the course of routine optimization/experimentation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the first shield depth difference in Iwasaki et al. (US 2015/0144592) be about 10 nm to about 15 nm.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the first shield depth difference in Iwasaki et al. (US 2015/0144592) be about 10 nm to about 15 nm since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 9, 11-13, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seagle (US 9,378,761) in view of Miyauchi et al. (US 2009/0034132).
Seagle (US 9,378,761) teaches a magnetic read head assembly (FIG. 5B, for instance) comprising a first shield (S1); a second shield (S2) disposed over the first shield (as shown in FIG. 5B, for instance); a rear hard bias structure (includes 190 and 193, for instance) disposed between the first shield and the second shield recessed from a media facing surface (ABS, as shown in FIG. 5B, for instance), the rear hard bias structure formed on the first shield a first depth (as shown in FIG. 5B, for instance), wherein the rear hard bias structure has a first stripe height (as shown in FIG. 5B, for instance), and wherein the rear hard bias structure comprises a rear hard bias bulk layer (190); and a tunnel magneto-resistive sensor (includes FL1, FL2 and 160, see line 56 in column 5, for instance) disposed adjacent to the rear hard bias structure at the media facing surface (as shown in FIG. 5B, for instance), the tunnel magneto-resistive sensor being formed on the first shield a second depth different than the first depth (as shown in FIG. 5B, for instance), wherein the tunnel magneto-resistive sensor comprises a first free layer (FL1) having a second stripe height (SH, see FIG. 5C, for instance) from the media facing surface to the rear hard bias structure (as shown in FIG. 5B, for instance), the second stripe height being less than the first stripe height (as shown in FIG. 5B, for instance); and a second free layer (FL2) disposed over the first free layer (as shown in FIG. 5B, for instance), the second free layer having a third stripe height (SH, see FIG. 5C, for instance) from the media facing surface to the rear hard bias structure (as shown in FIGS. 5B and 5C, for instance), wherein the second stripe height is substantially equal to the third stripe height (as shown in FIG. 5B, for instance) [as per claim 9]; wherein the rear hard bias bulk layer has a thickness (as shown in FIG. 5B, for instance) [as per claim 11]; wherein the rear hard bias structure further comprises an insulation layer (193) disposed adjacent to the tunnel magneto-resistive sensor (as shown in FIG. 1B, for instance), the insulation layer extending perpendicular from the first shield to the second shield (as shown in FIG. 5B, for instance, i.e., the left-most portion of the insulation layer extends perpendicular from the first shield to the second shield) [as per claims 12 and 13]; wherein the magnetic read head assembly is a component of a magnetic recording device (10, see FIG. 1, for instance) [as per claim 15]; wherein an insulation layer (193) forms a vertical junction extending perpendicularly between the first shield and the second shield (as shown in FIG. 5B, for instance, i.e., the left-most portion of the insulation layer extends perpendicular from the first shield to the second shield), the vertical junction being disposed between the rear hard bias structure and the tunnel magneto-resistive sensor (as shown in FIG. 5B, for instance) [as per claim 21]; the rear hard bias bulk layer comprises cobalt platinum (see lines 20-21 in column 6, for instance) [as per claim 22]; wherein the tunnel magneto-resistive sensor further comprises a barrier layer (160, see lines 52-56 in column 5, for instance, “a nonmagnetic insulating layer, like TiO2, MgO or Al2O3” forms a barrier layer) disposed between the first free layer and the second free layer, the barrier layer having a fourth stripe height from the media facing surface to the rear hard bias structure (as shown in FIG. 5B, for instance), wherein the fourth stripe height is substantially equal to the third stripe height (as shown in FIG. 5B, for instance) [as per claim 23]; and wherein the tunnel magneto-resistive sensor comprises a first surface disposed adjacent to the first shield and perpendicular to the media facing surface (as shown in FIG. 5B, for instance), wherein the rear hard bias bulk layer comprises a first surface disposed adjacent to the first shield and perpendicular to the media facing surface (as shown in FIG. 5B, for instance), and wherein the first surface of the tunnel magneto-resistive sensor is substantially planar with the first surface of the rear hard bias bulk layer (as shown in FIG. 5B, for instance) [as per claim 24].
As the claims are directed to a “magnetic read head assembly,” per se, the method limitation(s) appearing in lines 5 and 14 of claim 9 can only be accorded weight to the extent that they affect the structure of the completed magnetic read head assembly.  Note that “[d]etermination of patentability in ‘product-by-process’ claims is based on product itself, even though such claims are limited and defined by process [i.e., “formed by milling into,” for instance], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process”, In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a “[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “formed by milling into”, for instance], is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 685 (CCPA 1976).
Seagle (US 9,378,761), however, remains silent as to “wherein the [rear hard bias] structure comprises… a [rear hard bias] seed layer disposed between the [rear hard bias] bulk layer and the first shield; and a [rear hard bias] capping layer disposed between the [rear hard bias] bulk layer and the second shield, the [rear hard bias] capping layer being in contact with the [rear hard bias] seed layer” as per claims 9, 11-13, 15 and 21-24; “wherein the [rear hard bias] seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms; the [rear hard bias] bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms; and the [rear hard bias] capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms” as per claim 11; “wherein the [rear hard bias] capping layer and the insulation layer are disposed between the [rear hard bias] bulk layer and the second shield” as per claim 13; “wherein the [rear hard bias] seed layer is disposed between the [rear hard bias] bulk layer and the vertical junction” as per claims 21 and 22; and “wherein: the [rear hard bias] seed layer comprises at least one of tantalum and tungsten;… the [rear hard bias] capping layer comprises tantalum; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide” as per claim 22.
Miyauchi et al. (US 2009/0034132) teach that a rear hard bias structure (includes 12, 13 and 14) comprising a rear hard bias seed layer (12) disposed between a rear hard bias bulk layer (13) and a first shield (4); and a rear hard bias capping layer (includes at least one layer of 14, see TABLE 2 on page 3, for instance) disposed between the rear hard bias bulk layer and a second shield (3), the rear hard bias capping layer being in contact with the rear hard bias seed layer (as shown in FIG. 2B, for instance); wherein the rear hard bias seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms (see TABLE 2 on page 3, for instance, i.e., 3 nm is a value within the claimed range); the rear hard bias bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms (see TABLE 2 on page 3, for instance, i.e., 30 nm is a value within the claimed range); and the rear hard bias capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms (see TABLE 2 on page 3, for instance, i.e., 3 nm of Cr is a value within the claimed range); wherein the rear hard bias capping layer (3 nm of Cr) and an insulation layer (7 nm of Al2O3) are disposed between the rear hard bias bulk layer and the second shield (as shown in FIG. 2B relative to TABLE 2 on page 3, for instance); wherein the rear hard bias seed layer is disposed between the rear hard bias bulk layer and a sensor junction (as shown in FIG. 2B, for instance), and wherein the rear hard bias seed layer comprises a seed layer material (as shown in TABLE 2 on page 3, for instance); the rear hard bias capping layer comprises a capping layer material (as shown in TABLE 2 on page 3, for instance); and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide (as shown in TABLE 2 on page 3, for instance, i.e., Al2O3 is aluminum oxide), is a notoriously old and well known rear hard bias structure configuration in the art.
Officially notice is taken of the fact that at least one of tantalum and tungsten is a notoriously old and well known seed layer material in the art, and tantalum is a notoriously old and well known capping layer material in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the rear hard bias structure of Seagle (US 9,378,761) comprise a rear hard bias seed layer disposed between the rear hard bias bulk layer and the first shield; and a rear hard bias capping layer disposed between the rear hard bias bulk layer and the second shield, the rear hard bias capping layer being in contact with the rear hard bias seed layer; wherein the rear hard bias seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms; the rear hard bias bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms; and the rear hard bias capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms; wherein the rear hard bias capping layer and the insulation layer are disposed between the rear hard bias bulk layer and the second shield; wherein the rear hard bias seed layer is disposed between the rear hard bias bulk layer and the vertical junction; and wherein the rear hard bias seed layer comprises a seed layer material; the rear hard bias capping layer comprises a capping layer material; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide, as taught/suggested by Miyauchi et al. (US 2009/0034132); to have had the seed layer material of Seagle (US 9,378,761) in view of Miyauchi et al. (US 2009/0034132) be at least one of tantalum and tungsten; and to have had the capping layer material of Seagle (US 9,378,761) in view of Miyauchi et al. (US 2009/0034132) be tantalum.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the rear hard bias structure of Seagle (US 9,378,761) comprise a rear hard bias seed layer disposed between the rear hard bias bulk layer and the first shield; and a rear hard bias capping layer disposed between the rear hard bias bulk layer and the second shield, the rear hard bias capping layer being in contact with the rear hard bias seed layer; wherein the rear hard bias seed layer has a first thickness between about 26 Angstroms and about 46 Angstroms; the rear hard bias bulk layer has a second thickness between about 150 Angstroms and about 300 Angstroms; and the rear hard bias capping layer has a third thickness between about 30 Angstroms and about 100 Angstroms; wherein the rear hard bias capping layer and the insulation layer are disposed between the rear hard bias bulk layer and the second shield; wherein the rear hard bias seed layer is disposed between the rear hard bias bulk layer and the vertical junction; and wherein the rear hard bias seed layer comprises a seed layer material; the rear hard bias capping layer comprises a capping layer material; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide, as taught/suggested by Miyauchi et al. (US 2009/0034132) since such is a notoriously old and well known rear hard bias structure configuration in the art, and selecting a known rear hard bias structure configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the seed layer material of Seagle (US 9,378,761) in view of Miyauchi et al. (US 2009/0034132) be at least one of tantalum and tungsten since such is a notoriously old and well known seed layer material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
One of ordinary skill in the art would have been motivated to have had the capping layer material of Seagle (US 9,378,761) in view of Miyauchi et al. (US 2009/0034132) be tantalum since such is a notoriously old and well known capping layer material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seagle (US 9,378,761) in view of Miyauchi et al. (US 2009/0034132) as applied to claim 9 above, and further in view of Miyauchi et al. (US 2009/0213502).
Seagle (US 9,378,761) in view of Miyauchi et al. (US 2009/0034132) teach/ suggest the magnetic read head assembly as detailed in paragraph 7, supra, further wherein Seagle (US 9,378,761) additionally teaches that the second stripe height (SH) and the third stripe height (SH) are each between about 15 nm to about 50 nm (see line 60 in column 7, for instance, i.e., “SH=16 nm” is a value within the claimed range), and the first stripe height is a rear hard bias structure stripe height (as shown in FIG. 5B, for instance).
Seagle (US 9,378,761), however, remains silent as to the rear hard bias structure stripe height being “between about 50 nm to about 1000 nm.”
Miyauchi et al. (US 2009/0213502) teach that a rear hard bias structure (13) having a rear hard bias structure stripe height between about 50 nm to about 1000 nm (see paragraph [0091], for instance, i.e., “500 nm” is a value within the claimed range) is within the level of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the rear hard bias structure stripe height in Seagle (US 9,378,761) be between about 50 nm to about 1000 nm as taught/suggested by Miyauchi et al. (US 2009/0213502).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the rear hard bias structure stripe height in Seagle (US 9,378,761) be between about 50 nm to about 1000 nm as taught/suggested by Miyauchi et al. (US 2009/0213502) since Miyauchi et al. (US 2009/0213502) show that this range is within the level of ordinary skill in the art.  Moreover, such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/ experimentation, and discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Furthermore, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 1-5, 7, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2015/0144592) in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art and Miyauchi et al. (US 2009/0034132).
Since the applicant did not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement(s) have been taken to be admitted prior art.  See MPEP 2144.03.
Iwasaki et al. (US 2015/0144592) teach a magnetic read head assembly (110) comprising a first shield (72a); a second shield (72b) disposed over the first shield (as shown in FIG. 1B, for instance); a rear hard bias structure (includes 50 and 51, for instance) disposed between the first shield and the second shield (as shown in FIG. 1B, for instance), the rear hard bias structure formed on the first shield a first depth (as shown in FIG. 1B, for instance), wherein the rear hard bias structure comprises a vertical junction (right-most portion of 51 in FIG. 1B, for instance) extending perpendicularly between the first shield and the second shield (as shown in FIG. 1B, for instance) and extending parallel to a media facing surface (facing 80 in FIG. 1B, for instance); and a rear hard bias bulk layer (50) disposed adjacent to the vertical junction (as shown in FIG. 1B, for instance); and a dual free layer structure (71) disposed adjacent to the vertical junction of the rear hard bias structure (as shown in FIG. 1B, for instance), the dual free layer structure formed on the first shield a second depth less than the first depth by a first shield depth difference (as shown in FIG. 1B, for instance), wherein the dual free layer structure comprises a first free layer (10) disposed adjacent to the rear hard bias bulk layer substantially perpendicular from the media facing surface to the vertical junction of the rear hard bias structure (as shown in FIG. 1B, for instance); and a second free layer (20) disposed over the first free layer (as shown in FIG. 1B, for instance), the second free layer being disposed adjacent to the rear hard bias bulk layer substantially perpendicular from the media facing surface to the vertical junction of the rear hard bias structure (as shown in FIG. 1B, for instance) [as per claim 1]; wherein the rear hard bias bulk layer has a second thickness (as shown in FIG. 1B, for instance) [as per claims 2 and 3]; wherein the rear hard bias bulk layer comprises cobalt platinum (see paragraph [0090], for instance) [as per claim 4]; wherein the rear hard bias structure further comprises an insulation layer (51), the insulation layer forming the vertical junction of the rear hard bias structure (as shown in FIG. 1B, for instance) [as per claim 5]; wherein the first free layer has a first stripe height and the second free layer has a second stripe height (as shown in FIG. 1B, for instance), and wherein the first stripe height and the second stripe height are substantially equal (as shown in FIG. 1B, for instance) [as per claim 7]; wherein the magnetic read head assembly is a component of a magnetic recording device (as shown in FIG. 2, for instance) [as per claim 8]; and wherein the dual free layer sensor comprises a first surface disposed adjacent to the first shield and perpendicular to the media facing surface (as shown in FIG. 1B, for instance), wherein the rear hard bias bulk layer comprises a first surface disposed adjacent to the first shield and perpendicular to the media facing surface (as shown in FIG. 1B, for instance), and wherein the first surface of the dual free layer sensor is substantially planar with the first surface of the rear hard bias bulk layer (as shown in FIG. 1B, for instance) [as per claim 25]
As the claims are directed to a “magnetic read head assembly,” per se, the method limitation(s) appearing in lines 5 and 15 of claim 1 can only be accorded weight to the extent that they affect the structure of the completed magnetic read head assembly.  Note that “[d]etermination of patentability in ‘product-by-process’ claims is based on product itself, even though such claims are limited and defined by process [i.e., “formed by milling into,” for instance], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process”, In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a “[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “formed by milling into”, for instance], is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 685 (CCPA 1976).
Iwasaki et al. (US 2015/0144592), however, remain silent as to the first shield depth difference being “about 10 nm to about 15 nm” as per claims 1-5, 7, 8 and 25; and the rear hard bias structure comprising “a [rear hard bias] seed layer disposed below the [rear hard bias] bulk layer and between the [rear hard bias] bulk layer and the vertical junction; and a [rear hard bias] capping layer disposed on the [rear hard bias] bulk layer and in contact with the [rear hard bias] seed layer” as per claims 1-5, 7, 8 and 25; “wherein the [rear hard bias] seed layer has a first thickness;… and the [rear hard bias] capping layer has a third thickness” as per claims 2 and 3; “wherein the second thickness is substantially greater than the third thickness, and wherein the third thickness is substantially greater than the first thickness” as per claim 3; “wherein: the [rear hard bias] seed layer comprises at least one of tantalum and tungsten;… and the [rear hard bias] capping layer comprises tantalum” as per claim 4; “wherein the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide” as per claim 5.
Applicant's Admitted (Examiner Officially Noticed) Prior Art teaches that it is notoriously old and well known in the magnetic read head assembly art to modify the parameters of magnetic read head assembly components during the course of routine optimization/experimentation.
Miyauchi et al. (US 2009/0034132) teach that a rear hard bias structure (includes 12, 13 and 14) comprising a rear hard bias seed layer (12) disposed below a rear hard bias bulk layer (13) and between the rear hard bias bulk layer and a sensor junction (as shown in FIG. 2B, for instance); and a rear hard bias capping layer (14) disposed on the rear hard bias bulk layer and in contact with the rear hard bias seed layer (as shown in FIG. 2B, for instance); wherein the rear hard bias seed layer has a first thickness (as shown in TABLE 2 on page 3, for instance, i.e., 3 nm); the rear hard bias bulk layer has a second thickness (as shown in TABLE 2 on page 3, for instance, i.e., 30 nm); and the rear hard bias capping layer has a third thickness (as shown in TABLE 2 on page 3, for instance, i.e., 3 nm + 7 nm + 1 nm = 11 nm); wherein the second thickness is substantially greater than the third thickness (as shown in TABLE 2 on page 3,
for instance, i.e., 30 nm > 11 nm), and wherein the third thickness is substantially greater than the first thickness (as shown in TABLE 2 on page 3, for instance, i.e.,
11 nm > 7 nm); wherein the rear hard bias seed layer comprises a seed layer material; the rear hard bias capping layer comprises a capping layer material; and an insulation layer (11) comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide (as shown in TABLE 2 on page 3, for instance, i.e., Al2O3 is aluminum oxide), is a notoriously old and well known rear hard bias structure configuration in the art.
Officially notice is taken of the fact that at least one of tantalum and tungsten is a notoriously old and well known seed layer material in the art, and tantalum is a notoriously old and well known capping layer material in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the first shield depth difference in Iwasaki et al. (US 2015/0144592) be about 10 nm to about 15 nm; and the rear hard bias structure of Iwasaki et al. (US 2015/0144592) comprise a rear hard bias seed layer disposed below the rear hard bias bulk layer and between the rear hard bias bulk layer and the vertical junction; and a rear hard bias capping layer disposed on the rear hard bias bulk layer and in contact with the rear hard bias seed layer; wherein the rear hard bias seed layer has a first thickness; and the rear hard bias capping layer has a third thickness; wherein the second thickness is substantially greater than the third thickness, and wherein the third thickness is substantially greater than the first thickness; wherein the rear hard bias seed layer comprises a seed layer material; the rear hard bias capping layer comprises a capping layer material; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide, as taught/suggested by Miyauchi et al. (US 2009/0034132); to have had the seed layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be at least one of tantalum and tungsten; and to have had the capping layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be tantalum.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the first shield depth difference in Iwasaki et al. (US 2015/0144592) be about 10 nm to about 15 nm since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
One of ordinary skill in the art would have been motivated to have had the rear hard bias structure of Iwasaki et al. (US 2015/0144592) comprise a rear hard bias seed layer disposed below the rear hard bias bulk layer and between the rear hard bias bulk layer and the vertical junction; and a rear hard bias capping layer disposed on the rear hard bias bulk layer and in contact with the rear hard bias seed layer; wherein the rear hard bias seed layer has a first thickness; and the rear hard bias capping layer has a third thickness; wherein the second thickness is substantially greater than the third thickness, and wherein the third thickness is substantially greater than the first thickness; wherein the rear hard bias seed layer comprises a seed layer material; the rear hard bias capping layer comprises a capping layer material; and the insulation layer comprises at least one of aluminum oxide, magnesium oxide, silicon nitride, and silicon oxide, as taught/suggested by Miyauchi et al. (US 2009/0034132) since such is a notoriously old and well known rear hard bias structure configuration in the art, and selecting a known rear hard bias structure configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the seed layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be at least one of tantalum and tungsten since such is a notoriously old and well known seed layer material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
One of ordinary skill in the art would have been motivated to have had the capping layer material of Iwasaki et al. (US 2015/0144592) in view of Miyauchi et al. (US 2009/0034132) be tantalum since such is a notoriously old and well known capping layer material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2015/0144592) in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art and Miyauchi et al. (US 2009/0034132) as applied to claim 1 above, and further in view of in view of Miyauchi et al. (US 2009/0213502).
Iwasaki et al. (US 2015/0144592) in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art and Miyauchi et al. (US 2009/0034132) teach/suggest the magnetic read head assembly as detailed in paragraph 9, supra, further wherein Iwasaki et al. (US 2015/0144592) additionally teach that the rear hard bias structure has a stripe height (as shown in FIG. 1B, for instance).
Iwasaki et al. (US 2015/0144592), however, remain silent as to the stripe height being “between about 50 nm to about 1000 nm.”
Miyauchi et al. (US 2009/0213502) teach that a rear hard bias structure (13) having a stripe height between about 50 nm to about 1000 nm (see paragraph [0091], for instance, i.e., “500 nm” is a value within the claimed range) is within the level of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the stripe height in Iwasaki et al. (US 2015/0144592) be between about 50 nm to about 1000 nm as taught/suggested by Miyauchi et al. (US 2009/0213502).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the stripe height in Iwasaki et al. (US 2015/0144592) be between about 50 nm to about 1000 nm as taught/suggested by Miyauchi et al. (US 2009/0213502) since Miyauchi et al. (US 2009/0213502) show that this range is within the level of ordinary skill in the art.  Moreover, such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Furthermore, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688